DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant is thanked for the interview conducted on November 24th, 2020.
Applicant has modified the claim language to clarify that the sensor data is periodically acquired and that the first collection frequency is changed based on the predicted value and the actual value of the sensor.
This application has been taken over by Primary Examiner Michael Masinick.
A review of the Takeshi prior art shows that Takeshi identifies the concept of acquiring sensor values from multiple sensors and using machine learning to predict sensor values for those sensors from which current values were not acquired.  The controller compares predicted values with measured values to determine an “accuracy K”.  This accuracy is used to determine the “importance” of each sensor which is in turn used to determine which sensor(s) are the “active sensor device”.   During the runs of H, all sensors are monitored resulting in a full set of measured values, while during H’, only the active sensors devices send measured values while the remaining non-active devices are estimated.  This results in all sensors being periodically acquired (frequency H) and the “second sensors” or active sensors are acquired additionally during runs of SQ7.

U.S. Patent Publication 2018/0113498 to Cronin shows where multiple sensors are used and the frequency of the sensor readings is adjusted based on a comparison of two sensor values (paragraphs 0009-0016).   This application is combined with the Takeshi and Barton applications below to more clearly show the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 7, 13 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Japanese Patent No. JP 2017215870A (hereinafter Takeshi) in view of U.S. Patent Publication 2018/0113498 to Cronin (hereinafter Cronin) and further in view of Barton et al. PG Publication 20090140059 (hereinafter Barton):

In regards to method claim 1 and device claim 13, Takeshi discloses: 
An air-conditioning control method/device comprising, by using a processor:
	periodically acquiring a first sensor value measured by a first sensor device….at a first frequency; [Takeshi, (FIG. 2 & PG. 4; Para. 4) "The control server 1 executes the entire collection process SQ1 with the frequency H."  Wherein, it is interpreted that a the control server (1) acquires [at step SQ1] a first sensor value (i.e. measurement/collected result of sensor #1, FIG. 2) measured by a first sensor device (i.e. sensor #1) at a first frequency (i.e. frequency H of collection process SQ1).]
	periodically acquiring a second sensor value measured by the second sensor device at a second frequency, wherein the second frequency is higher than the first frequency; [Takeshi, (FIG. 2 & PG. 4; Para. 5) "The control server 1 executes the entire collection process SQ1 with the frequency H." (FIG. 2 & PG. 5; Para. 5) "The normal collection process SQ5 is repeatedly executed a plurality of times at a period corresponding to “interval” in the transmission request, that is, the frequency H."  (FIG. 2 & PG. 5; Para. 6) "The control server 1 collects measurement values only from the operation sensor device 2 and does not collect measurement values from the non-operation sensor device 2." Wherein, it is interpreted that a 
determining whether or not the first sensor value is acquired; [Takeshi, (FIG. 2 & PG. 4; Para. 4) "The control server 1 executes the entire collection process SQ1 with the frequency H."  Wherein, it is interpreted that a control server (1) is configured to determine [step SQ1] whether (i.e. when) the first sensor value (i.e. measurement/collected result of sensor #1, FIG. 2) is acquired (i.e. collected).]
in response to determining that the first sensor value is acquired, performing machine learning of a prediction model based on a correlation between the first sensor value and the second sensor value; [Takeshi, (FIG. 2 & PG. 4; Para. 9) "The control server 1 executes a regression analysis process SQ2 of the measurement values of each sensor device 2. More specifically, the control server 1 calculates a regression coefficient indicating the degree of correlation between the measured values by performing regression analysis on the measured values of each sensor device 2, and each sensor device 2 uses the regression coefficient to calculate each sensor device. 2 is calculated." Wherein, it is interpreted that in response to (i.e. after) determining a first sensor value is acquired (i.e. after the first sensor value is acquired, [step SQ1, FIG. 2]), machine learning (i.e. using regression analysis) of a prediction model (i.e. regression coefficient) based on a correlation between a first sensor value (i.e. measurement/collected result of sensor #1, FIG. 2) and a second sensor value (i.e. measurement /collected result of sensor #2, FIG. 2) is performed (step [SQ2], FIG. 2).]
determining whether or not the second sensor value is acquired; [Takeshi, (FIG. 2 & PG. 5; Para. 5) "The control server 1 executes the normal collection process SQ5 by the selected operation sensor device 2." Wherein, it is interpreted that the server (1) determines that a second sensor value (i.e. measurement/collected result of sensor #2, FIG. 2) is acquired (step [SQ5]).]
in response to determining that the second sensor value is acquired, generating a first sensor predicted value from the second sensor value based on a correlation between the first sensor value and the second sensor value in a period in which the second sensor value is acquired and the first sensor value is not, acquired; and [Takeshi, (FIG. 2 & PG. 5; Para. 8) "The control server 1 executes a measurement value estimation process SQ6. The control server 1 estimates the measurement value of the non-operation sensor device 2 from the measurement value of the operation sensor device 2." Wherein, it is interpreted that in response to determining that the second sensor value (i.e. Measurement/collected result of sensor #2, FIG. 2) is acquired [step SQ5], generating a first sensor predicted  value (i.e. an estimated measurement value for sensor #1) from the second sensor value (i.e. measurement/collected result of sensor #2, FIG. 2) based on a correlation (i.e. a previous regression analysis performed, determining a degree of correlation, at step [SQ2]) between the first sensor value and a second sensor value in a period in which the second sensor value is acquired [i.e. see step S5, FIG. 2] and a first sensor value is not acquired [i.e. the sensor device is non-operational, see step S5, FIG. 2, sensor #1 value is not collected]
wherein the method further comprises changing the first frequency by using the first sensor predicted value and the first sensor value ([Takeshi, (PG. 5; Para. 11) "The control server 1 executes an accuracy monitoring process SQ8. The control server 1 compares the measured value collected in the monitoring collection process SQ7 with the estimated value, ), the processor periodically acquires the first sensor value measured by the first sensor device at the changed first frequency (Takeshi shows acquiring sensor values from multiple sensors and using machine learning to predict sensor values for those sensors from which current values were not acquired.  The controller compares predicted values with measured values to determine an “accuracy K”.  This accuracy is used to determine the “importance” of each sensor which is in turn used to determine which sensor(s) are the “active sensor device”.   The sensor devices indicated as “active sensor devices” for the next run of SQ7 become active measuring sensors which effectively changes the frequency of collection for those one or more sensors.  However, Takeshi does not change a frequency setting, per se, for the sensors.)
Cronin shows a method of modifying a frequency of data collection from a sensor device based on a comparison of sensor values from previously collected data (paragraphs 0009-0016, specifically “[0008] In embodiments disclosed herein, the system and methods may decrease the frequency of sampling data from the sensor when the percentage change in data sensed by the sensor is below a threshold level. Alternatively when the percentage change in data sensed by the sensor is above a threshold 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the frequency of data collection for the first sensor of Takeshi as shown in Cronin in order to minimize power consumption (paragraph 0006). 
Further, Takeshi in view of Cronin is not generally concerned with a first sensor device provided at a different position within an identical space to a second sensor device, determining an operation of an air-conditioning apparatus based on a first sensor predicted value nor controlling the air-conditioning apparatus based on the determined operation.
However, Barton discloses:
a first sensor device provided at a different position within an identical space to a second sensor device [Barton, (FIG. 1 & Para. 24) "The remote control unit 14 may be carried to various rooms or locations within the building or structure by the user to control the comfort level using the temperature (and/or other parameter) sensed at the current location of the remote control unit 14, instead of or in addition to using the temperature (and/or other parameter) sensed at the fixed location of the HVAC Controller 12 and/or at fixed locations of remote wall mounted sensors." Wherein, it is interpreted that the first sensor device (14) is provided at a different position (i.e. a user location, carried by a user) within an identical space (i.e. building) to the second sensor device 12 (i.e. the second sensor device is at a fixed/stationary location).]
determining an operation of an air-conditioning apparatus based on the first sensor predicted value; and [Barton, (FIG. 1 & Para. 19) "Control module 22 may selectively control the comfort level of at least a portion of the building or structure using the temperature sensed by temperature sensor 18 or a temperature sensed by a temperature sensor 24." (FIG. 1 & Para. 30) “A signal may be transmitted from the remote control unit 14 to the HVAC controller 12 that 
controlling the air-conditioning apparatus based on the determined operation. [Barton, (FIG. 1 & Para. 19) "Control module 22 of HVAC controller 12 may be configured to control the comfort level of at least a portion of the building or structure by activating and/or deactivating one or more of the HVAC components of HVAC equipment 16." Wherein, it is interpreted that the air conditioning apparatus (16) is controlled (i.e. activated/deactivated) based on the determined operation.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Barton’s principles of remote HVAC controlling into the principles of estimating non-operational sensor values as taught by Takeshi. This combination would result in a HVAC system that allows the ambient temperature at a user’s location to influence HVAC control; thus improving user comfort [Barton, Abstract]. Additionally, the system is configured to estimate a value of a remote sensor that is non-operational. This allows the sensor device to conserve battery life by remaining off but does not impact functionality of the system. [Takeshi, Abstract] 

In regards to claim 2, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
wherein the first sensor value, the second sensor value, and the first sensor predicted value include at least one of a temperature, humidity, and a quantity of particulate matter. [Takeshi, (PG. 3; Para. 7) "The plurality of sensor devices 2 measure the measured values and transmit them to the control server 1. Examples of the measured value include temperature and humidity." (PG. 3; Para. 9) "The control server 1 estimates the measurement value of the non-operation sensor device 2 from the measurement value of the operation sensor device 2." Wherein, it is interpreted that the first sensor value, second sensor value and first sensor predicted (i.e. estimated) value includes a temperature.]

In regards to claim 4, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 3 as outlined above: 
The combination further discloses:
wherein the changing the first frequency includes determining the first frequency based on a difference between the first sensor value in a past and the first sensor predicted value generated from the second sensor value acquired in the past. [Takeshi, (PG. 5; Para. 11) "The control server 1 executes an accuracy monitoring process SQ8. The control server 1 compares the measured value collected in the monitoring collection process SQ7 with the estimated value, determines whether or not the estimated value satisfies a predetermined accuracy with respect to the measured value, and as indicated by a dotted arrow, Processing according to the determination result is performed. (PG. 6; Para. 1) "When the estimated value 

In regards to claim 5, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
Wherein the first sensor measures the first sensor value and stores the measured first sensor value in a memory of the first sensor at the second frequency, such that a plurality of first sensor values are stored in the memory in a period between two succeeding acquisitions of the first sensor value by the processor (Figure 7, measurement value table 132 holds the measurements of all of the sensors), the processor acquires at least one of the plurality of first sensor values stored in the memory at the first frequency, and the processor changes an acquisition quantity of the first sensor value by using the first sensor predicted value and the first sensor value, the acquisition quantity of the first sensor value indicating a number of first sensor values acquired from the first sensor in each acquiring at the first frequency (This is the process detailed above with regard to “importance” sensors where an additional acquisition quantity is added for the next run of H’ for the sensors designated as important).

In regards to claim 7, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
wherein the machine learning of the prediction model is performed further based on the first sensor predicted value. [Takeshi, (PG. 6; Para. 6) "Whenever the control server 1 determines that the estimated value does not satisfy the predetermined accuracy in the accuracy monitoring process SQ8, the control server 1 re-executes the regression analysis process SQ2" (PG. 4; Para. 9) "the control server 1 executes a regression analysis process SQ2 of the measurement values of each sensor device 2. More specifically, the control server 1 calculates a regression coefficient indicating the degree of correlation between the measured values by performing regression analysis" Wherein, it is interpreted that the machine learning (i.e. regression analysis at step SQ2) of the prediction model (i.e. regression coefficient) is performed based on the first sensor predicted value (i.e. if the estimated value does not satisfy a predetermined accuracy).]

In regards to claim 15, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
in response to determining that the first sensor value is acquired, 
storing the first sensor value into a storage; [Takeshi, (FIG. 6 & PG. 8; Para. 4) "When the measurement processing unit 101 receives the measurement value, the measurement processing unit 101 records the measurement value for each sensor ID together with the received time." Wherein, it is interpreted that in response to determining that a first sensor value is acquired (i.e. value of sensor #1, FIG. 2), the sensor value is stored into a storage (see FIG. 6).] and 
setting a learning flag as true, [Takeshi, (FIG. 12 & PG. 13; Para. 13) "When the flag F = 1 (Yes in step St57), the measurement processing unit 101 executes the entire collection process SQ1 (step St58)." Wherein, it is interpreted that a learning flag (i.e. flag F) is set to true (i.e. the bit is set to 1).]
wherein, the machine learning of the prediction model is performed, in a case where the learning flag is set as true. [Takeshi, (FIG. 12 & PG. 13; Para. 13) "Next, the importance degree calculation unit 102 executes the regression analysis process SQ2." [FIG. 2 & PG. 4; Para. 9] "The control server 1 executes a regression analysis process SQ2 of the measurement values of each sensor device 2. More specifically, the control server 1 calculates a regression coefficient indicating the degree of correlation between the measured values by performing regression analysis on the measured values of each sensor device 2" Wherein, it is interpreted that the machine learning (i.e. regression analysis) of the prediction model (i.e. regression coefficient) occurs when the learning flag (F) is set to true (i.e. the bit is set to 1).]

In regards to claim 16, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
in response to determining that the second sensor value is acquired, 
storing the second sensor value into a storage; [Takeshi, (FIG. 6 & PG. 8; Para. 4) "When the measurement processing unit 101 receives the measurement value, the measurement processing unit 101 records the measurement value for each sensor ID together with the received time." Wherein, it is interpreted that in response to determining that a second sensor value is acquired (i.e. value of sensor #2, FIG. 2), the sensor value is stored into a storage (see FIG. 6).]
setting a prediction flag as true, [Takeshi, (FIG. 12 & PG. 14; Para. 11) "The control unit 100 sets the flag F = 1 in step St65." Wherein, it is interpreted that a prediction flag (F) is set as true (i.e. the bit is set to 1).]
wherein, the first sensor predicted value is generated, in a case where the prediction flag is set as true. [Takeshi, (FIG. 12 & PG. 14; Para. 12) "Next, the accuracy monitoring unit 104 executes the second accuracy monitoring process SQ8. The accuracy monitoring unit 104 selects the sensor device (# 3) 2 that is the non-operating sensor device 2 in the process of step St51. Next, the accuracy monitoring unit 104 calculates an estimated value from the regression coefficient." Wherein, it is interpreted that a first sensor predicted value (i.e. an estimated value of a non-operational sensor, sensor #1) when the prediction flag is set to true.]

In regards to claim 17, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
The combination further discloses:
calculating a difference between the first sensor predicted value and the first sensor value (accuracy K, error of the predicted value, “More specifically, the sensor selection unit 103 calculates the error between the measured value and the estimated value for each sensor device 2  wherein the first frequency is changed when the calculated difference is greater than a predetermined threshold value (“ Next, the sensor selection unit 103 compares the maximum error with the accuracy K (step St20). The accuracy K is obtained from the setting information 130 and is used as a reference value for the error of the estimated value. As described above, the sensor selection unit 103 determines whether or not the estimated value satisfies the predetermined accuracy K with respect to the measurement value.”), and the processor periodically acquires the first sensor value measured by the first sensor device at the changed first frequency (next process run of SQ7, H’).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Cronin further in view of Barton in view of Umezu WO 2017168458 (hereinafter Umezu) further in view of Kumar et al. US PG Publication 20120245748 (hereinafter Kumar):
In regards to claim 8, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
But the combination is not generally concerned with wherein the prediction model includes a plurality of the prediction models learned by learning methods different from each other and determining a prediction model from the plurality of prediction models.
However, Umezu discloses:
wherein the prediction model includes a plurality of the prediction models learned by learning methods different from each other, and [Umezu, (PG. 2; Para. 12) “A prediction model selection system is a prediction model selection system that selects a prediction model 
determining a prediction model from the plurality of prediction models [Umezu, (PG. 2; Para. 12) “A prediction model selection system is a prediction model selection system that selects a prediction model from a plurality of candidates, and includes a learning unit that learns prediction model candidates based on learning data.” Wherein, it is interpreted that a prediction model is selected from a plurality of prediction models.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Umezu’s principles of selecting a prediction model into the HVAC portable remote control system with predication capabilities as taught by the combination of Takeshi and Barton. This would result in a predictive HVAC system that is configured to select a prediction model which by excluding prediction models that show a tendency different from those of other models; therefore allowing improving prediction accuracy [Umezu, PG. 2; Para. 10]
	But the combination is not generally concerned with the air-conditioning control method further comprises determining each of the prediction models to use by using the first sensor predicted value and the first sensor value.
	However, Kumar discloses: 
	the air-conditioning control method further comprises determining each of the prediction models to use…by using the first sensor predicted value and the first sensor value. [Kumar, (FIG. 1 & Para. 18) “A sensor suite 12 may be arranged to sense a plurality of signals in a plant 14….parameters sensed by sensor suite 12 may be supplied to an estimator 16 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Kumar’s principles of selection of a prediction model based on sensed values into the HVAC portable remote control system with predication capabilities as taught by the combination of Takeshi/Cronin/Barton and Umezu. This would result in a predictive HVAC system that is configured to select a prediction model to flexibly achieve a desired objective depending on the operational mode of the plant [Kumar, Para. 17] 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Cronin further in view of Barton further in view of Kang et al. US PG Publication 20050251364 (hereinafter Kang):

In regards to claim 9, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
But the combination is not generally concerned with detecting an abnormality of a first sensor device by using a predicted value and a measured value
However, Kang discloses:
further comprising detecting an abnormality of the first sensor device by using the first sensor predicted value and the first sensor value [Kang, (Para. 9) “Actual sensor data is 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Kang’s principles of detecting a sensor abnormality into the HVAC portable remote control system with predication capabilities as taught by the combination of Takeshi and Barton. This would result in a HVAC system that is configured to detect slowly occurring sensor faults such as drift and bias in sensor readings; thereby providing a reliable method to evaluate sensor conditions [Kang, Para. 11-12]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Cronin in view of Barton further in view of Williams et al. US PG Publication 20180202280 (hereinafter Williams):

In regards to claim 10, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
	While the combination further discloses:
	a first sensor predicted value generated from the second sensor value acquired in the past [Takeshi (PG. 5; Para. 8) "The control server 1 estimates the measurement value of the non-operation sensor device 2 from the measurement value of the operation sensor device 2." Wherein, it is interpreted that a first sensor predicted value (i.e. a value of a non-operational 
	But the combination is not generally concerned with further comprising correcting the first sensor predicted value by using a difference between the first sensor value in a past and the first sensor predicted value.
	However, Williams discloses:
	further comprising correcting the first sensor predicted value by using a difference between the first sensor value in a past and the first sensor predicted value [Williams, (FIG. 3 & Para. 27) “The computing device 120 can receive the sensor data and compare the predicted value to the measured parameters to determine a difference between the two. The difference can be .DELTA.p. The computing device 120 can analyze one or more previous .DELTA.p values to determine a tuning factor.  The computing device 120 can subtract the tuning factor from, or add the tuning factor to, the predicted value to generate a tuned predicted value.” Wherein, it is interpreted that a first sensor predicted value is corrected (i.e. tuned) by using a difference between the first sensor value (i.e.  measured parameter) acquired in the past (i.e. before the tuning) and the first sensor predicted value (i.e. predicted value).]
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Williams’ principles of correcting a sensor value error into the HVAC portable remote control system with predication capabilities as taught by the combination of Takeshi and Barton. This would result in a predictive HVAC system configured to tune predictive values to more accurately predict an outcome of a particular operation [Williams, Para. 27] 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Cronin further in view of Barton further in view of Morikawa US PG Publication 20060229739 (hereinafter Morikawa):

In regards to claim 11, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
	But the combination is not generally concerned with acquiring an operating state of an air conditioning apparatus nor a correlation including a correlation between a first sensor value, a second sensor value and an operating state of the air conditioning apparatus
	However, Morikawa discloses:
	further comprising acquiring an operating state of the air-conditioning apparatus, [Morikawa, (FIG. 2 & Para. 47) “Storage section 23 stores, together with time data, various sensor signals detected in the input section 21 and operation contents that the output section 22 instructs or operation contents that the input section 21 receives.” Wherein, it is interpreted that the storage section acquires an operating state (i.e. operation contents) of the air conditioning apparatus] 
wherein the correlation includes a correlation among the first sensor value, the second sensor value, and the operating state of the air-conditioning apparatus [Morikawa, (FIG. 2 & Para. 45) “The air conditioner 11 includes a temperature sensor and a humidity sensor.” (FIG. 2 & Para. 48) “An operation result prediction section 30 generates a model expressing a relationship between an operation and a change in sensor value.” Wherein, it is interpreted that a correlation includes a correlation among the first sensor value, second sensor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Morikawa’s principles of correlating an operation to a sensor value into the HVAC portable remote control system with predication capabilities as taught by the combination of Takeshi and Barton would result in a predictive HVAC system that reduces prediction models in size, enhances learning ease and increases accuracy of models even in large scale systems [Morikawa, Para. 21] 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Cronin further in view of Barton further in view of Banerjee et al. US PG Publication 20170284692 (hereinafter Banerjee):

In regards to claim 12, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
wherein the first sensor device and the second sensor device are installed at different positions in the identical space, and [Barton, (FIG. 1 & Para. 24) "The remote control unit 14 may be carried to various rooms or locations within the building or structure by the user to control the comfort level using the temperature (and/or other parameter) sensed at the current location of the remote control unit 14, instead of or in addition to using the temperature (and/or other parameter) sensed at the fixed location of the HVAC Controller 12 and/or at fixed locations of remote wall mounted sensors." Wherein, it is interpreted that the first sensor device (14) and 
	The combination is not generally concerned with acquiring weather information indicating a weather condition outside a space in which the first sensor device and second sensor device are installed nor a correlation including a correlation among the first sensor value, second sensor value and the weather information 
	However, Banerjee discloses:
	 acquiring weather information indicating a weather condition outside a space in which the first sensor device and the second sensor device are installed [Banerjee, (Para. 17) “Ambient parameters 205 associated with the building are detected and gathered using a plurality of sensors. Some of the plurality of sensors may be disposed inside the building, while some may be disposed outside the building. The plurality of sensors may include, but are not limited to dry bulb temperature sensors and relative humidity sensors.” Wherein, it is interpreted that weather information (i.e. sensed outdoor temperature) indicating a weather condition (i.e. outdoor temperature) outside a space (i.e. building) in which the first and second sensor devices are installed]
	the correlation includes a correlation among the first sensor value, the second sensor value, and the weather information [Banerjee (FIG. 2 & Para. 21) “The correlation module 203 may correlate the plurality of ambient parameters.” Wherein, it is interpreted that the correlation module correlates among the first sensor value, second sensor value and the weather information (i.e. ambient parameters)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Banerjee’s principles of correlating weather data to [Banerjee, Para. 6] 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Cronin further in view of Barton further in view of Petrak et al. US 20170341486 (hereinafter Petrak):
In regards to claim 14, the combination of Takeshi/Cronin/Barton disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
acquiring…weather information outside a space [Barton, (FIG. 1 & Para. 20) "Wireless interface 20 may be configured to wirelessly communicate with a wireless interface 26 of the remote control unit 14. For example, wireless interface 20 may be configured to communicate with wireless interface 26 of the remote control unit 14 to send and/or receive one or more signals that correspond to, for example, the temperature sensed by the temperature sensor 24 of the remote control unit 14." (FIG. 1 & Para. 26) "The remote control unit 14 may be moved by the user to a location outside of the building or structure." (FIG. 1 & Para. 25) "The control module 22 of the HVAC controller 12 may use the measure related to the temperature sensed by the remote control unit 14 to help control the comfort level." Wherein, it is interpreted that the remote controller temperature sensor (24) is configured to acquire weather information (i.e. temperature outside a building) outside a space (i.e. building) in which the sensor device (18) is installed.] in which the first sensor device and the second sensor device are installed; 
determining whether or not…the weather information [is] acquired; [Barton, (FIG. 1 & Para. 20) "Wireless interface 20 may be configured to wirelessly communicate with a wireless interface 26 of the remote control unit 14. For example, wireless interface 20 may be configured to communicate with wireless interface 26 of the remote control unit 14 to send and/or receive one or more signals that correspond to, for example, the temperature sensed by the temperature sensor 24 of the remote control unit 14." (FIG. 1 & Para. 26) "The remote control unit 14 may be moved by the user to a location outside of the building or structure." (FIG. 1 & Para. 25) "The control module 22 of the HVAC controller 12 may use the measure related to the temperature sensed by the remote control unit 14 to help control the comfort level." Wherein, it is interpreted that HVAC controller is configured to determine that weather information (i.e. temperature outside a building) has been acquired.] 
wherein in response to determining that the second sensor value, [Takeshi, (FIG. 2 & PG. 5; Para. 5) "The control server 1 executes the normal collection process SQ5 by the selected operation sensor device 2." Wherein, it is interpreted that the server (1) determines that a second sensor value (i.e. measurement/collected result of sensor #2, FIG. 2) is acquired (step [SQ5]).]…and the weather information are acquired, [Barton, (FIG. 1 & Para. 26) "The remote control unit 14 may be moved by the user to a location outside of the building or structure." Wherein, it is interpreted that a remote control unit temperature sensor (24) is configured to acquire temperature information from outside a building (i.e. weather the first sensor predicted value is generated from the second sensor value by using the prediction model based on a correlation between the first sensor value, the second sensor value, [Takeshi, (FIG. 2 & PG. 5; Para. 8) "The control server 1 executes a measurement value estimation process SQ6. The control server 1 estimates the measurement value of the non-operation sensor device 2 from the measurement value of the operation sensor device 2." Wherein, it is interpreted that in response to determining that the second sensor value (i.e. measurement/collected result of sensor #2, FIG. 2) is acquired [step SQ5], generating a first sensor predicted  value (i.e. an estimated measurement value for sensor #1) from the second sensor value (i.e. measurement /collected result of sensor #2, FIG. 2) using the prediction model (i.e. regression coefficient) based on a correlation (i.e. a previous regression analysis performed, determining a degree of correlation, at step [SQ2]) between the first sensor value and a second sensor value in a period in which the second sensor value is acquired [i.e. see step S5, FIG. 2] and a first sensor value is not acquired [i.e. the sensor device is non-operational, see step S5, FIG. 2, sensor #1 value is not collected].]…the weather information. [Barton, (FIG. 1 & Para. 26) "The remote control unit 14 may be moved by the user to a location outside of the building or structure." (FIG. 1 & Para. 27) "Detection block 28 may be configured to detect when the ambient temperature sensed by temperature sensor 24 of the remote control unit 14 is likely to be influenced by a user or other condition." (FIG. 1 & Para. 30) “Signal may be transmitted from the remote control unit 14 to the HVAC controller 12 that indicates that the ambient temperature sensed by the temperature sensor 24 is likely influenced by a user or other condition. This signal may include a compensation value that may be used to adjust the detected ambient temperature, or may include an appropriate command for the control module 22 of the HVAC controller 12 to adjust the temperature used by control module 22 when controlling the comfort level of the 
But the combination is not generally concerned with acquiring an operating state of the air-conditioning apparatus, determining whether or not the operating state of the air-conditioning apparatus is acquired nor the first sensor predicted value is generated based on the operating state after the operating state is acquired. 
However, Petrak discloses:
acquiring an operating state of the air-conditioning apparatus [Petrak, (FIG. 1 & Para. 22) "the processing unit 120 receives input information from the blower sensor 112 (e.g., blower operational information)" (FIG. 1 & Para. 21) "the blower sensor 112 obtains blower operational information. Blower operational information as used herein refers to information corresponding to or describing the functioning or use of the blower. For example, information relating to power consumed, shaft torque, shaft rotational speed, or the like during blower operation are examples of blower operational information." Wherein, it is interpreted that the processor (120) acquires an operating state (i.e. blower operational information) of the air conditioning apparatus (i.e. blower 110).]
determining whether or not the operating state of the air-conditioning apparatus is acquired [Petrak, (FIG. 1 & Para. 22) "the processing unit 120 receives input information from the blower sensor 112 (e.g., blower operational information)" (FIG. 1 & Para. 21) "the blower sensor 112 obtains blower operational information. Blower operational information as used herein refers to information corresponding to or describing the functioning or use of the blower. For example, information relating to power consumed, shaft torque, shaft rotational speed, or the 
wherein after determining the operating state is acquired, [Petrak, (FIG. 1 & Para. 22) "the processing unit 120 receives input information from the blower sensor 112 (e.g., blower operational information)" (FIG. 1 & Para. 21) "The blower sensor 112 obtains blower operational information. Blower operational information as used herein refers to information corresponding to or describing the functioning or use of the blower. For example, information relating to power consumed, shaft torque, shaft rotational speed, or the like during blower operation are examples of blower operational information.” Wherein, it is interpreted that the processing unit (120) determines that the operating state (i.e. operational information) of the air conditioning apparatus (110) is acquired.] the first sensor predicted value is generated based on the operating state [Petrak, (FIG. 1 & Para. 38) "If the first temperature sensor 140 is determined to be at fault, the depicted processing unit 120 is configured to determine an estimated temperature using the ambient pressure information and the operational information." Wherein, it is interpreted that a first sensor predicted value (i.e. an estimated value for 140) is generated based on the operating state (i.e. operational information).]






Conclusion
	U.S. Patent Publication 2018/0210975 to Liu shows a process for determining a missing sensor value including modeling.
	U.S. Patent Publication 2014/0271181 to Perley shows determining the different between sets of sensor data to create a preventative action in a wind turbine system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117